SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORTOF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January 2015 Commission File Number: 001-36073 Enzymotec Ltd. (Translation of registrant’s name into English) Sagi 2000 Industrial Area P.O. Box 6 Migdal Ha’Emeq 2310001, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FxForm 40-Fo Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesoNox If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82- EXPLANATORY NOTE Pursuant to the notice of an extraordinary general meeting of shareholders of Enzymotec Ltd. (the “Company”), which was attached as Exhibit 99.1 to the Company’s report of Foreign Private Issuer on Form 6-K furnished to the Securities and Exchange Commission on January 2, 2015, the Company hereby furnishes the following documents: (i) Notice and Proxy Statement with respect to the Company’s extraordinary general meeting of the shareholders describing proposal to be voted upon at the meeting, the procedure for voting in person or by proxy at the meeting and various other details related to the meeting; and (ii) a Proxy Card whereby holders of ordinary shares of the Company may vote at the meeting without attending in person. The Notice and Proxy Statement is attached to this Form 6-K as Exhibit 99.1 and the Proxy Card is attached to this Form 6-K as Exhibit 99.2 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ENZYMOTEC LTD. Date: January 22, 2015 By: /s/Oren Bryan Name: Oren Bryan Title: Chief Financial Officer 3 EXHIBIT INDEX The following exhibit is filed as part of this Form 6-K: Exhibit Description Notice and Proxy Statement with respect to the Company’s Extraordinary General Meeting of the shareholders. Proxy Card with respect to the Company’s Extraordinary General Meeting of the shareholders. 4
